PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellant has failed to *1338demonstrate any reversible error. We do find error, however, in the assessment of the public defender’s lien against the appellant.
After adjudging the appellant insolvent, the trial court granted the state attorney’s motion to assess a $250 public defender’s lien against the appellant. Since the appellant was adjudged insolvent and was not given adequate notice or opportunity to be heard on the assessment, we hereby strike the assessment. § 27.56(7), Fla.Stat. (1985); Jenkins v. State, 444 So.2d 947 (Fla.1984); Harris v. State, 452 So.2d 1041 (Fla. 2d DCA 1984); Murph v. State, 445 So.2d 1112 (Fla. 2d DCA 1984). This decision is without prejudice to the trial court assessing a lien against the appellant after proper notice and hearing.
In all other respects, the judgment and sentence is affirmed.
SCHEB, A.C.J., and RYDER and SCHOONOVER, JJ„ concur.